Exhibit 10.45
Second Amendment to Employment Agreement
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is
made and entered into by Archipelago Learning, LLC, a Delaware limited liability
company (the “Company”), and Ray Lowrey (the “Executive”) as of February 18,
2010 for purposes of amending that certain employment agreement by and between
the Company and the Executive dated September 15, 2008, as amended December 31,
2008 (the “Employment Agreement”). Terms used in this Second Amendment with
initial capital letters that are otherwise not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement. The Company and the
Executive are collectively referred to herein as the “Parties” and individually
as a “Party.”
     WHEREAS, the Parties desire to amend the Employment Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the Parties agree as follows:
1. Section 2 of the Employment Agreement shall be deleted in its entirety and
shall be replaced with the following:
“EMPLOYMENT AND RESPONSIBILITIES
The Company will employ the Executive in the position of Executive Vice
President and Chief Technology Officer. This position will be located in Dallas,
Texas. The Executive shall report to the Chief Executive Officer. The Executive
will have such authority, and will perform all of the duties, normally
associated with this position as well as other duties as may be reasonably
assigned to him from time to time by the Board of Managers (the “Board”) of
Archipelago Learning Holdings, LLC (“Holdings”) or the Chief Executive Officer,
in each case consistent with his position as Executive Vice President and Chief
Technology Officer.”
2. Section 5.3 of the Employment Agreement shall be deleted in its entirety and
shall be replaced with the following:
“Annual Bonus:
During the Executive’s employment term, the Executive will participate in the
Company-wide bonus plan in which all employees of the Company participate based
on the bonus plan’s policies and procedures then in effect. In addition, the
Executive will be eligible to receive in respect of each fiscal year of the
Company (commencing with the fiscal year ending on December 31, 2009) an annual
bonus in an amount equal to up to 50% of his earned Base Salary (pro rated for
partial years) based on, among other things, performance targets established by
the Board by reference to the operating plan approved from time to time by the
Board; provided that if the Company’s performance in any fiscal year exceeds
110% of the performance targets, the Executive shall be eligible to receive an
annual bonus in an amount equal to up to 60% of his Base Salary. Notwithstanding
the above, for 2008, the Executive will be eligible to receive up to Fifty five
thousand dollars ($55,000) upon achieving certain objectives between the Start
Date and December 31, 2008, as established by the Board. The bonus payments, if
any, shall be paid by the Company no later than the 15th day of the third
calendar month of the fiscal year following the fiscal year to which such annual
bonus relates.”
3. All references in the Employment Agreement to “this Employment Agreement” and
any other references of similar import shall hereafter refer to the Employment
Agreement as amended by this Second Amendment.

 



--------------------------------------------------------------------------------



 



4. This Second Amendment may be executed in any number of counterparts
(including facsimile counterparts), each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same instrument.
5. Except as set forth in this Second Amendment, the terms and provisions of the
Employment Agreement (a) are hereby ratified and confirmed, and (b) shall be and
remain in full force and effect.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Employment Agreement as of the date first above written.

            EXECUTIVE:
      /s/ Ray Lowrey       Ray Lowrey              ARCHIPELAGO LEARNING, LLC
      By:   /s/ Tim McEwen         Name:   Tim McEwen        Title:   Chief
Executive Officer     

 